--------------------------------------------------------------------------------

Exhibit 10.5


EXECUTION COPY


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of this 14th day of
September, 2009, by and between GRC (TX) LIMITED PARTNERSHIP a Delaware limited
partnership, as landlord (“Landlord”), and GRANDE COMMUNICATIONS NETWORKS, LLC,
a Delaware limited liability company (successor-by-conversion to Grande
Communications Networks, Inc.), as tenant (“Tenant”).


W I T N E S S E T H :


WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
August 7, 2003 (the “Lease”), with respect to certain premises located in Corpus
Cristi, Texas, Odessa, Texas, San Marcos, Texas and Waco, Texas;


WHEREAS, Tenant has requested Landlord modify certain provisions of Exhibit “G”
to the Lease (Financial Covenants) in order to permit a change of control of the
Tenant Group and certain other related transactions;


WHEREAS, Landlord is willing to made such modifications provided that GRANDE
INVESTMENT L.P., a Delaware limited partnership (“Grande LP”), and GRANDE PARENT
LLC, a Delaware limited liability company, execute and deliver to Landlord a
Guaranty and Suretyship Agreement (the “New Guaranty”), Rio GP, LLC is added as
a new additional guarantor under the existing Guaranty and Suretyship Agreement
given by Grande Communications Holdings, Inc., and the Lease is amended to
provide that New Guaranty is cross-defaulted with the Lease;


WHEREAS, Tenant and Landlord desire to amend the Lease under the terms,
covenants and conditions more particularly set forth herein.


NOW, THEREFORE, in consideration of the terms, covenants and conditions set
forth herein, it is hereby agreed:


1.             Definitions.


 
A.
The definitions of “Guarantor”, “Guaranty”, “Parent” and “Tenant Group” set
forth in Paragraph 2 of the Lease are hereby deleted in their entirety and the
following shall be inserted in lieu thereof:



 
B.
“Guarantors” shall mean Rio, Rio GP, Grande Investment L.P. and Grande Parent
LLC.



 
C.
“Guaranty” shall mean (i) the Guaranty and Suretyship Agreement of even date
herewith from Rio, Rio GP, Grande Communications ClearSource, Inc. (now merged
into Tenant) and Grande Communications, Inc. (now merged into Tenant) to
Landlord and (ii) the Guaranty and Suretyship Agreement dated as of September
14, 2009 from Grande Investment L.P. and Grande Parent LLC to Landlord.”



 
 

--------------------------------------------------------------------------------

 

 
D.
“Rio” shall mean Grande Communications Holdings, Inc. including Rio Holdings,
Inc. following Grande Communication, Inc.’s contemplated reincorporation in
Nevada and contemplated name change to Rio Holdings, Inc.



 
E.
“Rio GP” shall mean Rio GP, LLC, a Nevada limited liability company



 
F.
“Tenant Group” shall mean Tenant, each Guarantor and their respective
Subsidiaries, but excluding Rio and Rio GP.



2.             Financial Statements.  Paragraph 28(b) of the Lease is hereby
amended by deleting in the first and second lines the text “If at any time the
financial statements of Tenant shall not be consolidated with the financial
statements of Parent,” and deleting in the fourth and fifth lines the text “If
at any time the financial statements of Tenant shall not be consolidated with
the financial statements of Parent,”.


3.             Financial Covenants.  Exhibit “G” to the Lease is hereby deleted
and the Exhibit “G” attached hereto is hereby inserted in lieu thereof.


4.             Exhibit Referenced in Financial Covenants.  Exhibit “I” attached
hereto is hereby added to the Lease as Exhibit “I”.


5.             Modification.  Except as expressly set forth herein, nothing
herein is intended to or shall be deemed to modify or amend any of the other
terms or provisions of the Lease.


6.             Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties thereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all counterparts
shall constitute but one and the same instrument.


7.             Entire Agreement.  This Amendment and the Lease together contain
the entire understanding between the parties hereto and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof.  Any promises, representations, warranties or guarantees not herein or
therein contained and hereinafter made shall have no force and effect unless in
writing, and executed by the party or parties making such representations,
warranties or guarantees.  Neither this Amendment nor the Lease nor any portion
or provisions hereof or thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged.


8.             Binding Agreement.  This Amendment shall not be binding upon
Landlord and Tenant unless and until Lender has provided its written consent to
this Amendment.


9.             Enforceability.  If any provision of this Amendment or its
application to any person or circumstances is invalid or unenforceable to any
extent, the remainder of this Amendment, or the applicability of such provision
to other persons or circumstances, shall be valid and enforceable to the fullest
extent permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.


 
 

--------------------------------------------------------------------------------

 

10.           Costs and Expenses.  Tenant shall pay all of Landlord’s costs and
expenses, including but not limited to, reasonable attorney’s fees incurred in
drafting Landlord’s consent to the Change of Control, preparing, reviewing and
negotiating this Amendment and the New Guaranty and costs and expenses of Lender
in reviewing this Amendment.


11.           Definitions.  All capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above set forth.



 
LANDLORD:
       
GRC (TX) LIMITED PARTNERSHIP, a Delaware corporation
         
By:  GRC (TX) QRS 15-47, INC., a
   
Delaware corporation, its general partner
       
By:
/s/ Brooks G. Gordon
 
Name:
Brooks G. Gordon
 
Title:
Vice President
       
TENANT:
       
GRANDE COMMUNICATIONS NETWORKS, LLC, a Delaware limited liability company
       
By:
/s/ Patrick Bratton
 
Name:
Patrick Bratton
 
Title:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------